    21-10646-jlg        Doc 47   Filed 04/22/21 Entered 04/22/21 14:24:58                      Main Document
                                               Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              Chapter 11
    In re:
                                                              Case No. 21-10646-JLG
    STONEWAY CAPITAL LTD., et al., 1
                                                              Jointly Administered
                            Debtors
                                                              CERTIFICATE OF SERVICE


                   I, Brendan Cyr, an attorney admitted to practice in the State of New York and the

Managing Attorney of the firm of Cleary Gottlieb Steen & Hamilton LLP, hereby certify that:

                   1.      On April 21, 2021, a true and correct copy of the Notice of Presentment of

Order Setting a Briefing Schedule on the Ad Hoc Steering Committee’s Abstention Motion, with

Exhibit A thereto, was served by email upon:

                                    United States Trustee for the Southern District of New York
                                    Brian Masumoto, Shara Cornell, & Linda Riffkin
                                    201 Varick Sreet, Suite 1006
                                    New York, NY 10014
                                    brian.masumoto@usdoj.gov
                                    shara.cornell@usdoj.gov
                                    linda.rifkin@usdoj.gov

                                    Shearman & Sterling LLP
                                    Fredric Sosnick, Ned S. Schodek, & Jordan A. Wishnew
                                    599 Lexington Avenue
                                    New York, NY 10022
                                    fsosnick@shearman.com
                                    ned.schodek@shearman.com
                                    jordan.wishnew@shearman.com
                                    Counsel for Debtors




1
        The Debtors, together with the last four digits of each Debtor’s registration number in the jurisdiction in
which they operate, are: Stoneway Capital Ltd. (4518) (BVI), Stoneway Capital Corp. (1512) (Canada), Stoneway
Energy International LP (1029) (Canada), Stoneway Energy LP (1028) (Canada), Stoneway Group LP (0837)
(Canada), and Stoneway Power Generation Inc. (1748) (Canada).
21-10646-jlg   Doc 47   Filed 04/22/21 Entered 04/22/21 14:24:58      Main Document
                                      Pg 2 of 6



                         DF / MOMPRESA, S.A.U.
                         Ignacio Rodriguez
                         Parque Cientifico Tecnológicoada Byron, 90
                         Gijon 33203 Spain
                         direccion.juridica@durofelguera.com

                         Siemens Energy AB
                         Peter Hjelm
                         Slottsvägen 2-6612 83 Sweden
                         peter.hjelm@siemens.com

                         Gramercy Energy Secured Holdings II LLC
                         Tomas Serantes & Marc Zelina
                         c/o Gramercy Funds Management LLC
                         20 Dayton Avenue
                         Greenwich, CT 06830
                         tserantes@gramercy.com
                         mzelina@gramercy.com

                         Simpson Thacher & Bartlett LLP
                         Todd Crider
                         425 Lexington Avenue
                         New York NY 10017
                         tcrider@stblaw.com

                         Gemcorp Fund I Limited and Gemcorp Multi Strategy Master
                         Fund SICAV SCS
                         General Counsel/Operations
                         c/o Gemcorp Capital LLP
                         1 New Burlington Place
                         London W1s 2hr, United Kingdom
                         generalcounsel@gemcorp.net
                         ops@gemcorp.net

                         Aracucaria Capital S.A.
                         President or General Counsel
                         Av. Del Libertador 498 15th Floor
                         Buenos Aires, Argentina
                         info@araucariaenergy.com




                                         -2-
21-10646-jlg   Doc 47   Filed 04/22/21 Entered 04/22/21 14:24:58        Main Document
                                      Pg 3 of 6



                         Sargent & Lundy LLC
                         Terrence P. Coyne
                         55 East Monroe Street
                         Chicago, IL 60603
                         terrence.p.coyne@sargentlundy.com

                         SS&C Intralinks
                         Susie Xiao
                         685 3rd Ave, Floor 9
                         New York, NY 10017
                         sxiao@intralinks.Com

                         Maples and Calder BV
                         Chloe Harris
                         Sea Meadow House P.O. Box 173
                         Road Town Vg1110, British Virgin Islands
                         chloe.harris@maples.com

                         Epiq Corporate Restructuring LLC
                         Brad Tuttle, Senior Managing Director
                         777 Third Avenue, 12th Floor
                         New York, NY 10017
                         btuttle@epiqglobal.com

                         Baker & McKenzie LLP
                         Clyde Rankin, III
                         452 Fifth Avenue
                         New York, NY 10018
                         clyde.rankin@bakermckenzie.com

                         WD Capital Markets Inc.
                         Artur Agivaev
                         Wildeboer Dellelce Place, 365 Bay Street, Suite 805
                         Toronto ON M5h 2v1 Canada
                         artur@wdcapital.ca

                         Kekst and Company Inc.
                         Daniel Yunger
                         437 Madison Avenue, 37th Floor
                         New York, NY 10022
                         daniel.yunger@kekstcnc.com




                                         -3-
21-10646-jlg   Doc 47   Filed 04/22/21 Entered 04/22/21 14:24:58         Main Document
                                      Pg 4 of 6



                         CT Lien Solutions
                         President Or General Counsel
                         c/o Wolters Kluwer
                         2700 Lake Cook Road
                         Riverwoods IL 60015
                         liensolutions.clientsupport@wolterskluwer.com

                         O’Farrell Inc.
                         Michael Joseph
                         167 Madison Avenue, Suite 303
                         New York, NY 10016
                         info@ofarrellusa.com

                         Samuel Knight
                         President or General Counsel
                         City Quadrant Offices, 13-15 Waterloo Square
                         Newcastle Upon Tyne Ne1 4dp, United Kingdom
                         energy@samuel-knight.com

                         Broadridge Financial Solutions
                         Joseph Naso
                         51 Mercedes Way
                         Edgewood, NY 11717
                         joseph.naso@broadridge.com

                         UMB Bank, N.A.
                         David Massa
                         Corporate Trust & Escrow Services
                         100 William Street, Suite 1850
                         New York, NY 10038
                         david.massa@umb.com

                         Perkins Coie LLP
                         Ronald Sarubbi
                         115 Avenue Of The Americas, 22nd Floor
                         New York, NY 10036-2711
                         rsarubbi@perkinscoie.com

                         Cortland Capital Market Services LLC
                         Legal Department and Ashwinee Sawh
                         225 W. Washington Street, 9th Floor
                         Chicago Il 60606
                         legal@cortlandglobal.com
                         cortland_successor_agent@cortlandglobal.com
                                         -4-
21-10646-jlg        Doc 47   Filed 04/22/21 Entered 04/22/21 14:24:58         Main Document
                                           Pg 5 of 6



                              Banco de la Ciudad de Buenos Aires
                              Alicia Villaverde
                              Florida 302
                              Ciudad Autónoma de Buenos Aires, Argentina
                              avillaverde@bancociudad.com.ar

                              Banco de la Provincia de Buenos Aires
                              Sergio Pasero
                              San Martin 137, Floor 4 Sector C
                              Ciudad Autónoma de Buenos Aires, Argentina
                              spasero@bpba.com.ar

                              Banco de Galicia y Buenos Aires S.A.U.
                              Norberto Quirno
                              Tte Gral Juan Domingo Perón 430, Floor 21
                              Ciudad Autónoma De Buenos Aires, Argentina
                              norberto.quirno@bancogalicia.com.ar

                              Hogan Lovells US LLP
                              Robert Ripin & Phillip A. Schuster
                              390 Madison Avenue
                              New York, NY 10017
                              robert.ripin@hoganlovells.com
                              philip.schuster@hoganlovells.com

                              Reed Smith LLP
                              Rebecca Tesfaye & Omar Alaniz
                              599 Lexington Avenue
                              New York, NY 10022
                              rtesfaye@reedsmith.com
                              oalaniz@reedsmith.com


               2.      On the same day, a true and correct copy of the aforesaid document was

served by First Class Mail upon:


                              Vista South America Inc.
                              Ariel Wainer
                              12405 Ne 6 Ave.
                              North Miami, FL 33161



                                               -5-
21-10646-jlg   Doc 47   Filed 04/22/21 Entered 04/22/21 14:24:58         Main Document
                                      Pg 6 of 6



                         Aldebaran Group Ltd.
                         Jacques Marie Blehaut
                         12 Gough Square, 3rd Floor
                         London Ec4A 3dw
                         United Kingdom

                         Cratos Global
                         President or General Counsel
                         3225 Shallowford Road, Suite 810
                         Marietta, GA 30062

                         Atahualpa USA LLC
                         Carlos Bussolini, Director
                         6820 Indian Creek Drive, Unit 2F
                         Miami Beach FL 33141

                         Citrix Systems Inc.
                         President or General Counsel
                         851 W. Cypress Creek Road
                         Fort Lauderdale, FL 33309

Dated:   New York, New York
         April 22, 2021

                                                        /s/Brendan Cyr
                                                          Brendan Cyr




                                         -6-
